Citation Nr: 0012538	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder 
(residuals of strain).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has presented no competent medical evidence 
showing the presence of a chronic disability of the low back 
during his period of active military service or showing a 
nexus between treatment and diagnosis of strain injuries 
sustained in service and complaints and medical findings of 
low back pain noted after service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service medical records reflect treatment on a few occasions 
for lifting strain injuries to the veteran's low back.  
However, the balance of his service medical records, 
including his discharge physical examination of April 1970, 
do not contain any clinical findings or diagnoses showing a 
chronic disability of the low back.  Following service, the 
record reflects that the veteran had his low back x-rayed in 
March 1971 by a private physician, but this physician's 
report noted a within normal limits study.  Thereafter, the 
earliest indication of a back disorder is found in an 
outpatient treatment report dated in June 1981.  At that 
time, it was noted that the had developed pain in his back 
while pulling on a pallet.  He continued to work, but had 
difficulty getting out of bed on the following day.  The 
impression was low back strain.  Additional complaints of, 
and treatment for, low back pain is found in additional 
reports of treatment, primarily received from M. P. Dulligan, 
M.D.  There is no medical opinion found in these records that 
the veteran's low back strain injuries treated in the years 
after service were in any way related to service.

When these findings are read together with the balance of the 
evidence, the Board finds that the veteran has presented no 
competent medical evidence showing the presence of a chronic 
disability of the low back during his period of active 
military service or showing a nexus between treatment and 
diagnosis of strain injuries sustained in service and 
complaints and medical findings of low back pain due to on-
the-job lifting strain injuries noted after service.  Whether 
certain symptoms or clinical findings can be said with any 
degree of medical certainty to be early manifestations of a 
disability first diagnosed after service is a medical 
question requiring medical evidence for its resolution.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Hence, in this case, there is no competent medical evidence 
linking the veteran's low back pain complaints treated after 
service following work-related lifting injuries to any 
specific disease process or injury in service.  With respect 
to the his contentions, the Board does not dispute his claim 
that he sustained strain injuries to his back in service; 
however, the fact that he may have hurt his back in service 
is not by itself sufficient to well ground the claim.  As 
alluded to above, the medical evidence of record does not 
competently link a chronic disability of the low back to any 
event or incident of his military service.

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for a low back disorder 
plausible.  Caluza, 7 Vet. App. at 498.  Regarding the second 
element of a well-grounded claim, the Court has stated that 
showing either a chronic disease in service or continuity of 
symptomatology after service requires a medical opinion to 
connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497-
98.  In this case, there is neither evidence of a chronic 
disability of the low back shown in service, nor is there 
medical evidence showing continuity of related symptomatology 
after service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

The Board has considered the veteran's contentions on appeal, 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the veteran is competent based 
on medical training and professional status to render a 
medical diagnosis or opinion.  Hence, his claim is not well 
grounded on the basis of his opinion that his strain injuries 
treated acutely in service caused sufficient damage so as to 
weaken his back and cause the strain injuries that were 
treated after service beginning in 1981.

On the basis of the above findings, the Board can identify no 
basis in the record that would make this claim of service 
connection plausible or possible.  38 U.S.C.A. § 5107(a); see 
also Grottveit, 5 Vet. App. at 92, Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for a low back disorder.  Nothing in the 
record suggests the existence of any additional evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).  It is not 
shown nor contended that additional relevant evidence exists 
that has not already been associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Service connection for low back disorder is denied, as the 
claim is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

